Ogden, J.
There can be no doubt that J. M. Manning, the appellee in this case, on paying the amount of the note sued on to Weir, who held the same for collection as the property of Donaldson, became the legal and iona fide owner of the same, and was fully authorized -by law to sue the makers and indorser in his own name; and the fact that S. M. Horton and McDonald requested him to. advance the money, and take the note out of the hands of the attorney, who was about to bring suit on the same, in no wise affected the liability of either the makers or indorser.
The indorser who signs his name in blank across the back of a note thereby became a guarantor for the payment of the same; and authorized the holder to indorse or write above his name any character of security he might choose. The fact that the holder of the note wrote a guaranty above the name of the blank indorser after his death, did not, and could not, change the character of the liability of his estate. 1
We are unable to discover any evidence that S. M. Horton ever paid the note sued on, or at any time had any legal possession or control over the same; and much less are we able to discover any evidence that he transferred the note to appellee after the same had been paid and canceled, without the knowledge or consent of his co-obligors. There is no error in the judgment, requiring a revision of the same, and it is affirmed.
Affirmed.